DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 and 21-26, in the reply filed on June 9, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-14 and 21-26 are objected to because of the following informalities: i) a comma should be inserted after "device" (claim 1, 9 and 21, line 1); "a lower surface roughness than" should read "a surface roughness lower than" (claim 1, line 6; claim 11, line 4); and "a different cross-sectional profile" should read "a cross-sectional profile different than" (claims 3 and 23). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 11, 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "the second portion of the semiconductor fin has a lower surface roughness than the first epitaxy feature", as recited in claim 1, is unclear as to a surface roughness of the second portion of the semiconductor fin is lower than what of the first epitaxy feature applicant refers. 
The claimed limitation of "the first epitaxy feature has a different cross-sectional profile than the second epitaxy feature", as recited in claim 3, is unclear as to a cross-sectional profile of the first epitaxy feature is different than what of the second epitaxial feature applicant refers. 
The claimed limitation of "the interface formed by the gate dielectric layer and the semiconductor fin has a lower surface roughness than an outer surface of the first epitaxy feature", as recited in claim 11, is unclear as to a surface roughness of the interface formed by the gate dielectric layer and the semiconductor fin is lower than what of an outer surface of the first epitaxy feature applicant refers. 
The claimed limitation of "the first source/drain feature has a different cross-sectional profile than the second source/drain feature", as recited in claim 23, is unclear as to a cross-sectional profile of the first source/drain feature is different than what of the second source/drain feature applicant refers. 
Claim 26 recites the limitation "the isolation dielectric" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is believed claim 26 was intended to depend on claim 25; however, appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 12, 14 and 21-23, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gluschenkov et al. (9,773,901).
As for claim 9, Gluschenkov et al. show in Fig. 10 and related text a device comprising: 
a semiconductor fin 12 protruding above a substrate 10; 
a first epitaxy structure 16 above the substrate, the semiconductor fin extending vertically through the first epitaxy structure; 
a gate structure (upper L or U portion of) 22P/24P/26P above the first epitaxy structure, the semiconductor fin further extending vertically through the gate structure; and 
a second epitaxy structure 30 above the gate structure and capping a top surface of the semiconductor fin.

As for claim 12, Gluschenkov et al. show a first isolation dielectric (lower L or U portion of) 22P (partially) around the first epitaxy feature; and 
a liner layer 18P having a U-shaped cross-section below the first isolation dielectric (Fig. 10).

As for claim 14, Gluschenkov et al. show a second isolation dielectric 20P wrapped in the liner layer (Fig. 10). 

As for claim 21, Gluschenkov et al. show in Fig. 10 and related text a device comprising: 
a semiconductor fin 12 extending from a substrate 10, the semiconductor fin comprising a channel region, a first region below the channel region, and a second region above the channel region; 
a first source/drain feature 16 on opposite sidewalls of the first region of the semiconductor fin; 
a gate structure 20P/24P/26P above the first source/drain feature; and 
a second source/drain feature 30 on opposite sidewalls of the second region of the semiconductor fin.

As for claim 22, Gluschenkov et al. show the second source/drain feature is further on a top surface of the second region of the semiconductor fin (Fig. 10).

As for claim 23, Gluschenkov et al. show the first source/drain feature has a different cross-sectional profile than the second source/drain feature (Fig. 10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13, 25 and 26, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluschenkov et al. (9,773,901) in view of Balakrishnan et al. (2017/0186775).
As for claims 13, 25 and 26, Gluschenkov et al. disclosed substantially the entire claimed invention, as applied to claim 12 and 21, respectively, above, including the liner layer meets a facet of the first epitaxy structure at a sidewall of the semiconductor fin.
Gluschenkov et al. do not disclose the facet of the first epitaxy structure is a down-slant facet (claim 13); a liner layer having a U-shaped cross-section below the first source/drain feature; and an isolation dielectric inlaid in the liner layer (claim 25); and the isolation dielectric has a top surface below a bottom surface of the first source/drain feature (claim 26).
Balakrishnan et al. show in Fig. 15 (attached) and related text:
As for claim 13, a down-slant facet of the first epitaxy structure 32L.

As for claim 25, a liner layer (arbitrarily chosen) 16P2 having a U-shaped cross-section below the first source/drain feature 32L; and 
an isolation dielectric (arbitrarily chosen) 16P1 inlaid in the liner layer.

As for claim 26, the isolation dielectric has a top surface below a bottom surface of the first source/drain feature 32L.
Gluschenkov et al. and Balakrishnan et al. are analogous art because they are directed to a vertical finFET and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gluschenkov et al. with the specified feature(s) of Balakrishnan et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the facet of the first epitaxy structure being a down-slant facet ; a liner layer having a U-shaped cross-section below the first source/drain feature; and an isolation dielectric inlaid in the liner layer; and the isolation dielectric having a top surface below a bottom surface of the first source/drain feature, as taught by Balakrishnan et al., in Gluschenkov et al.'s device, in order to increase surface area, reduce the contact resistance and spreading resistance, reduce leakage current and improve the performance of the device.

    PNG
    media_image1.png
    768
    494
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-8, 10, 11 and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the second portion of the semiconductor fin has a surface roughness lower than that of the first epitaxy feature", as recited in claim 1; "a sidewall of the semiconductor fin is smoother than a sidewall of the first epitaxy feature", as recited in claim 10; "the interface formed by the gate dielectric layer and the semiconductor fin has a surface roughness lower than that of an outer surface of the first epitaxy feature", as recited in claim 11; and "the first source/drain feature has a surface roughness greater than a surface roughness of the channel region of the semiconductor fin", as recited in claim 24.
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10, 11 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811